Citation Nr: 0941771	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased compensable rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected Bell's palsy on the left 
side of the face, post operative residuals.  

3.  Entitlement to an increased compensable rating for the 
service-connected sinusitis.  

4.  Entitlement to service connection for claimed sleep 
apnea.  

5.  Entitlement to service connection for claimed depression.  

6.  Entitlement to service connection for the claimed 
residuals of prostate cancer., 

7.  Entitlement to service connection for claimed diabetes 
mellitus Type II.  

8.  Entitlement to service connection for a claimed lumbar 
spine disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO in 
March 2006. 

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in July 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The Board notes that the claims of service connection for 
diabetes mellitus Type II and a lumbar spine disability were 
previously denied in rating decisions dated in December 1983, 
April 1997, June 1997 and November 2001.  The Veteran was 
notified of these decisions and he did not file an appeal.  
Thus, the rating decisions are final.  38 C.F.R. § 20.200 
(2009).  

In October 2005, the Veteran applied to reopen the claims of 
service connection for diabetes mellitus Type II and a lumbar 
spine disability.  In March 2007, official service records 
were associated with the claims folder in connection with the 
applications to reopen.  

The service department records are the Veteran's service 
personnel records and the records document that the Veteran 
had no service in the Republic of Vietnam, but served in 
Thailand.  These records are relevant to the issue of service 
connection for diabetes mellitus Type II since the Veteran is 
arguing that he has diabetes mellitus type II due to 
herbicide exposure and the presumption regulations should be 
applied.  See 38 C.F.R. § 3.309(e) (2009).  

The Board finds that the official service records are 
relevant to the claim of service connection for a lumbar 
spine disability since the personnel records document that 
the Veteran worked in heavy maintenance in service.  The 
Veteran testified at the hearing in July 2009 that he had 
problems with his back because of the work in heavy 
maintenance.  

Thus, the claims of service connection for diabetes mellitus 
Type II and a lumbar spine disability should be decided on 
the merits in accordance with 38 C.F.R. § 3.156(c) (2009).  
The Board has recharacterized this issues as service 
connection for diabetes mellitus type II and a lumbar spine 
disability, as shown on the title page.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

There is competent evidence of record which shows that the 
Veteran's service-connected bilateral hearing loss, 
sinusitis, and Bell's palsy of the left side of the face may 
have worsened since the 2005 and 2007 VA examinations.  See 
the Veteran's representative's statement dated in May 2009 
and the Veteran's testimony at the hearing before the Board 
in July 2009.  The Veteran is competent to report observable 
symptoms such as decreased hearing and sinus congestion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Because of the evidence 
of possible worsening since the last examination, a new 
examination is needed to determine the severity of these 
disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Regarding the claim for service connection for a lumbar spine 
disability, the Board finds that medical examination is 
necessary.  The Veteran asserts that he developed problems 
with his back in service when working in heavy maintenance 
for aircraft.  See the Veteran's testimony at the hearing 
before the Board in July 2009.  Service treatment records 
show that the Veteran reported having recurrent back pain 
upon separation examination in March 1983.  He was afforded a 
VA examination in October 1983.  He reported having pain in 
the lumbosacral spine for five or six years.  The diagnosis 
was mild multiple degenerative joint disease and degenerative 
spondyloarthrosis of the lumbosacral spine.  X-ray 
examination of the lumbar spine did not detect any 
degenerative changes.  More recent medical evidence shows 
degenerative disc disease at L4-5 and L5-S1.  See the March 
2003 report by Dr. S., a neurologist.   

The Veteran is competent to report observable symptoms, 
describe an injury, and report a continuity of symptoms.  
Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002).  This is sufficient 
evidence to warrant an examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that an 
examination is needed to obtain a medical opinion as to 
whether any current lumbar spine disability was incurred in 
or is related to service.  38 U.S.C.A. § 5103A(d).

Regarding the sleep apnea, there is medical evidence that it 
may be caused by the service-connected sinusitis.  The 
September 2005 sleep study report indicates that a thorough 
upper airway evaluation was warranted to exclude potentially 
surgically corrected causes of upper airway obstruction.  The 
report notes that the Veteran had a history of nasal 
obstruction and chronic sinusitis.  

Secondary service connection is granted where a service 
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 38 C.F.R. § 3.310 (in effect prior to and from October 
10, 2006).  Thus, the Board finds that a medical opinion as 
to whether the service-connected sinusitis causes or 
aggravates the sleep apnea is necessary. 

A the hearing before the Board in July 2009, the Veteran 
reported that he sought medical treatment at Midland 
Orthopedics for his lumbar spine disability from 1980 to 
1990.  See the Veteran's testimony before the Board in July 
2009.  Of record are treatment records from Midland 
Orthopedics dated in 1998.  The RO should contact the Veteran 
and ask the Veteran to provide the appropriate authorizations 
so the Veteran's treatment records from Midland Orthopedics 
dated from 1980 to 1999 can be obtained.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).

The Veteran also reported seeking medical treatment for the 
diabetes mellitus Type II, prostate cancer, and lumbar spine 
disability, and he is monitored for depression by Dr. Stahl.  
The Veteran reported that he sought treatment from Dr. Stahl, 
his primary care physician, since 1986, and he currently sees 
Dr. Stahl every 90 days.  He stated that Dr. Stahl related 
the sleep apnea to the service-connected respiratory 
disability (sinusitis).  See the Veteran's testimony before 
the Board in July 2009.  

Of record are treatment records from Dr. Stahl dated in 1998 
and from 2002 to 2005.  The RO should contact the Veteran and 
ask the Veteran to provide the appropriate authorizations so 
the Veteran's treatment records from Dr. Stahl dated from 
1986 to 2002 (excluding treatment records dated in 1998) and 
dated from 2005 to present can be obtained.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The Veteran also reported seeking medical treatment for the 
residuals of prostate cancer and being monitored for 
depression by his urologist.  He reported treatment for 
sinusitis, Bell's Palsy and sleep apnea by Dr. King, an ENT 
specialist.  He stated that he saw Dr. Jacobs, an eye doctor, 
once a year and Dr. Jacobs monitored the Bell's Palsy.  See 
the Veteran's testimony before the Board in July 2009.  

The Veteran's representative indicated that the Veteran was 
treated by Dr. Terrell for a respiratory disorder, diabetes 
mellitus and sleep apnea.  See the Veteran's representative's 
statement dated in May 2009.  

Of record are treatment records from a urologist dated from 
2002 to 2005.  There are treatment records from Dr. King 
dated in 2001 and 2002 and records from Dr. Jacobs dated from 
2002 to 2005.  There are no records from Dr. Terrell 
associated with the claims file.  The RO should contact the 
Veteran and ask the Veteran to provide the appropriate 
authorizations so the Veteran's treatment records from his 
urologist dated from 2005 to present; treatment records from 
Dr. King dated from 2002 to present showing treatment for 
Bell's Palsy, sleep apnea, and the sinus disorder;  treatment 
records from Dr. Jacobs dated from November 2005 to present 
showing treatment for Bell's Palsy; and treatment records 
from Dr. Terrell can be obtained.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action: 

1.  After obtaining the necessary 
releases and/or authorizations and 
address information from the Veteran, the 
RO should make an attempt to obtain the 
following treatment records: 

        (a).  treatment records showing 
treatment of the lumbar spine disability 
from Midland Orthopedics dated from 1980 
to 1999; 
        
        (b).  treatment records showing 
treatment for diabetes mellitus Type II, 
prostate cancer, sleep apnea, and lumbar 
spine disability, and depression from Dr. 
Stahl dated from 1986 to 2002 (excluding 
treatment records dated in 1998) and 
dated from 2005 to present; 
        
        (c).  treatment records from the 
Veteran's urologist dated from 2005 to 
present showing treatment for residuals 
of prostate cancer and depression; 
        
        (d).  treatment records from Dr. 
King, the ENT specialist, dated from 2002 
to present showing treatment for Bell's 
Palsy, sleep apnea, and the sinus 
disorder; 
        
        (e).  treatment records from Dr. 
Jacobs, an eye doctor, dated from 
November 2005 to present showing 
treatment for Bell's Palsy. 
        
        (f).  treatment records from Dr. 
Terrell showing treatment for a 
respiratory disorder, diabetes mellitus, 
and sleep apnea.
        
If no records are available, 
documentation stating such should be 
incorporated into the claims file.  The 
Veteran should be notified of the results 
of any unsuccessful searches.  

2.  The RO should than schedule the 
Veteran for a VA audiometric examination 
to determine the nature, extent, and 
severity of the service-connected 
bilateral hearing loss.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  For each ear, pure tone 
audiometric thresholds, in decibels, 
should be recorded for each of the 
frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).  

3.  The RO should afford the Veteran a VA 
examination to determine the current 
severity of the service connected 
sinusitis.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report the number of 
incapacitating episodes in the past year 
that required antibiotic treatment for at 
least four to six weeks, and the number 
of non-incapacitating episodes in the 
past year manifested by headaches, pain, 
and purulent discharge or crusting.  The 
presence or absence of osteomyelitis or 
near constant sinusitis should also be 
noted and the examiner should indicate if 
the sinusitis required surgery.  The 
examiner should indicate if the sinusitis 
causes nasal obstruction and if so, 
whether there is greater than 50 percent 
obstruction of the nasal passage or 
complete obstruction on one side.  All 
necessary tests and studies should be 
conducted.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the sinusitis 
caused or aggravates the sleep apnea.  If 
the examiner finds that the sleep apnea 
is aggravated by a service-connected 
sinusitis, the examiner should indicate 
the degree of disability of the sleep 
apnea before it was aggravated and the 
current degree of disability of sleep 
apnea.  The examiner should provide a 
rationale for all conclusions.   

4.  The RO should afford the Veteran a VA 
neurological examination to determine the 
current severity of the service connected 
Bell's Palsy of the left side of the 
face.  The Veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.

The examiner should report all 
manifestations and symptoms due to the 
Bell's Palsy and identify the cranial 
nerve(s) affected.  The examiner should 
report whether the Bell's Palsy causes 
moderate or severe incomplete paralysis 
or complete paralysis of the cranial 
nerve affected.  The examiner should 
report if the Bell's Palsy causes sensory 
manifestations or motor loss, tic 
douloureux, loss of innervation of the 
facial muscles, or any loss of ordinary 
sensation in the mucus membrane of the 
pharynx, fauces, or tonsils.  If any of 
these manifestations are present, the 
examiner should indicate whether the 
manifestation is caused by moderate or 
severe incomplete paralysis or complete 
paralysis.  The examiner should provide a 
rationale for all conclusions. 

5.  The RO should afford the Veteran an 
orthopedic examination to determine the 
nature and etiology of any current lumbar 
spine disability.  The Veteran's VA 
claims folder including any treatment 
records obtained form the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.

The examiner should report all current 
diagnoses.  The examiner should clarify 
the diagnoses of any current lumbar spine 
disability.  The examiner should render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
lumbar spine disability is related to any 
disease or injury in service including 
the symptoms of back pain in service.  
Attention is invited to the service 
separation examination dated in March 
1983 which indicates that the Veteran 
reported having recurrent back pain.  The 
examiner should provide a rationale for 
all conclusions.  

6.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all the 
evidence of record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  They should be afforded 
a reasonable period of time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


